DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2020/0286345) in view of Powel (US Pat. 3,638,070).

As to claims 1 and 12, Murphy discloses a display apparatus (Display assembly Fig. 1, (20)) comprising: a display (Figs. 1 and 3B, (display panel (22)); a plurality of light sources (Fig.  1 and 3B, (visual feedback devices (LEDs 41-47)[0043, 0045, 0054] ; a receiver (Fig. 1, interface unit (30)[0045]); and a processor (Fig. 5, (78)[0063]) configured to: based on an audio signal having a plurality of channels being received from the receiver (Fig. 5, (71b, 72b, 73b, 74b, and 
However, the device of Murphy discloses multiple embodiments, such as Figures 1, 6, 13, 15, 21, 23, and 24, directed the visual feedback systems including an interactive console, an interface unit, and a visual feedback device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the multiple embodiments of visual feedback systems, as taught by Murphy, to have a set of light sources that illuminate based on the directional and behavioral properties of the audio signal [0004], for example, to the benefit of deaf, or hard-of-hearing persons that can utilize the system for gaming [0032]. 

As to claims 2 and 13, the device of Murphy does not specifically disclose, further, comprising: a plurality of filters, wherein the processor is further configured to: input the plurality of audio signals to the plurality of filters, identify the frequency component of the plurality of audio signals, based on a plurality of signals output from the plurality of filters, respectively, and identify the plurality of colors corresponding to the plurality of audio signals, respectively, based on information regarding the plurality of colors mapped to a plurality of frequency components.
Analogous art Powel discloses a plurality of filters (Fig. 2, (138, 140, 142)), wherein the processor (Figs. 1 and 2, control circuitry (28)) is further configured to: input the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the filters, as taught by Powel, in the device of Murphy, because this permits linear control of the brightness of a color display without the necessity for complex electronic circuitry (col. 1, lines 56-58).

As to claims 3 and 14, Murphy does not specifically disclose, further, the plurality of filters comprises: a high pass filter for passing a signal having a frequency component higher than a first frequency, among a plurality of frequency components; a low pass filter for passing a signal having a frequency component lower than a second frequency, among the plurality of frequency components; and a band pass filter for passing a signal having a frequency component lower than or equal to the first frequency and higher than or equal to the second frequency, among the plurality of frequency components.
Powel discloses  a high pass filter (Fig. 2, (142) for passing a signal having a frequency component higher than a first frequency, among a plurality of frequency components (col. 6, lines 19-34); a low pass filter (Fig. 2, (138)  for passing a signal having a frequency component lower than a second frequency, among the plurality of frequency components (col. 6, lines 19-34); and a band pass filter (Fig. 2, (140) for passing a signal having a frequency component 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the filters, as taught by Powel, in the device of Murphy, because this permits linear control of the brightness of a color display without the necessity for complex electronic circuitry (col. 1, lines 56-58).

As to claim 8 and 19, Murphy discloses the processor is further configured to: identify magnitudes of amplitudes of the plurality of audio signals, respectively [31], and control the plurality of light sources to emit light with the plurality of colors and different brightness according to the magnitudes of amplitudes, respectively [45, 54].

As to claim 9 and 20, Murphy discloses the processor is further configured to: identify a plurality of tempos corresponding to the plurality of audio signals [59], respectively, and control the plurality of light sources to blink on and off at a plurality of speeds corresponding to the plurality of tempos, respectively [101].

As to claim 10, Murphy discloses the processor is further configured to: based on content data comprising an image signal and the audio signal being received via the receiver [0044], display an image (Fig. 3B, avatar (58)) based on the image signal on the display [0051, 0052], and emit light by the plurality of light sources based on the audio signal [0052, 0056].

.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2020/0286345) in view of Powel (US Pat. 3,638,070) as applied to claims 1 and 12 above, and further in view of Jung (WO 2017/095103).

As to claims 4 and 15, device of Murphy does not specifically disclose identify a first color corresponding to a first audio signal of a center channel based on a frequency component of the first audio signal among the plurality of audio signals, and control the first light source to emit light with the first color. 
Powel discloses identify a first color corresponding to a first audio signal of a center channel based on a frequency component of the first audio signal (band pass filter (Fig. 2, (140), and col. 6, line 19-35) among the plurality of audio signals, and control the first light source (Fig. 2, (22). Green lamp connected to center channel or Band Pass Filter (140)) to emit light with the first color (col. 3, lines 60-68, and col. 6, lines 19-35). 

However, further, Murphy, as anticipated by Powel, does not specifically disclose the plurality of light sources comprises a first light source positioned on a rear surface of the display.
Jung et al. discloses a first light source positioned on a rear surface of the display (Fig. 1B, and 6A, (120), which may include six (a plurality) of light sources (or lighting elements) [67].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the rear light source, as taught by Jung, in the device of Murphy and Powel, so that the user may obtain a user experience that includes enjoying contents such as a game with more immersion [34].


Allowable Subject Matter
Claims 5-7, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-7 and 16-18 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 5 and 16, “identify a fourth color corresponding to a fourth audio signal of a left surround channel based on a frequency component of the fourth audio signal among the plurality of audio signals, control the fourth light source to emit light with the fourth color, identify a fifth color corresponding to a fifth audio signal of a right surround channel based on a frequency component of the fifth audio signal among the plurality of audio signals, and control the fifth light source to emit light with the fifth color”. In claim 7 and 18, “based on a second audio signal among the plurality of audio signals that corresponds to the first channel being received via the receiver, identify a second color, among the plurality of colors, corresponding to the second audio signal based on a frequency component of the second audio signal, and control a light source mapped to the first channel among the plurality of light sources to emit light with a color obtained by combining the first color and the second color”. The closest prior art of record, Murphy (US 2020/0286345), see rejection of claims 1 and 12 above, singularly or in combination, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. Claims 6 and 17 are also objected as to being dependent on objected claim 5 and 16, respectively. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO OSORIO/Primary Examiner, Art Unit 2692